Citation Nr: 0533111	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for maxillary sinusitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1990 to October 1996, and had prior active duty for 
training from March to July 1987.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2000 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In his substantive 
appeal (VA Form 9), the veteran limited his appeal to the 
matter of service connection for maxillary sinusitis, and 
that is the only issue before the Board.  At his request, the 
veteran was scheduled for a June 2004 Travel Board hearing.  
He failed to appear for the hearing.  The case was before the 
Board in September 2004, when it was remanded for additional 
development.  The veteran's claims file is now in the 
jurisdiction of the Phoenix RO.  


FINDINGS OF FACT

A chronic sinusitis was not manifested in service, and a 
preponderance of the evidence is against a finding that the 
veteran now has sinusitis that is related to service or to 
any sinus complaints therein.  


CONCLUSION OF LAW

Service connection for maxillary sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial Agency of Original Jurisdiction (AOJ) decision, the 
AOJ did not err in not providing the notice prior to the 
initial AOJ adjudication, instead, the claimant has the right 
to timely content-complying notice and proper subsequent VA 
process.  Here, the initial adjudication preceded enactment 
of the VCAA.  The veteran was provided content-complying 
notice in April 2003 correspondence from the RO, in a 
November 2003 supplemental statement of the case (SSOC), in 
additional correspondence from the RO in October 2004, and in 
an April 2005 SSOC.  The October 2004 letter specifically 
asked the veteran to submit any evidence he had pertinent to 
the claim.  He was given ample time to respond; and the claim 
was subsequently readjudicated.  (See April 2005 SSOC).  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained.  As 
noted by the Board in the September 2004 remand, a VA 
examination was necessary to reconcile conflicting medical 
opinions as to whether the veteran has a current chronic 
sinus disorder, and if so, whether it is related to service.  
The RO informed him that without an examination, his claim 
would be decided based on the evidence of record (which, by 
inference, was insufficient to establish his claim).  He 
failed to report for the VA examination scheduled in November 
2004, and has not alleged good cause for the failure to 
report.  All correspondence from the RO to the veteran was 
sent to his last known address, and has not been returned as 
undeliverable.

The Board's remand directed the RO to request that the 
veteran provide information regarding any pertinent medical 
records not already associated with the claims file.  
Pursuant to that directive, the RO asked the veteran to 
provide any information regarding health care providers (VA 
and non-VA), who treated him for a sinus condition since 
April 2003.  He did not respond to the RO's request.  

The Board notes that the "duty to assist" the veteran in 
the development of facts pertinent to his claim is not a 
"one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The veteran must also be prepared to meet his 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  In a case such as this, 
where additional development is required to determine 
entitlement to service connection, a veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  Wood, 1 Vet. 
App. at 193.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, in an 
original compensation claim, the claim shall be rated based 
on the evidence of record . . . .  38 C.F.R. § 3.655.  Here, 
the veteran appealed the September 2000 decision which denied 
his original claim of service connection for maxillary 
sinusitis.  Hence, the Board has no alternative but to base 
the following decision on the evidence of record.  

The Board is satisfied that the RO has complied with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims.  The veteran is not prejudiced by 
the Board's proceeding with appellate review of the merits of 
the claim at this time.  Mayfield, supra; Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran contends that service connection for sinusitis is 
warranted inasmuch as the service medical records indicate 
diagnosis and treatment of sinusitis during service, and he 
has had symptoms of sinusitis since his separation from 
service in October 1996.  

Service medical records reflect that the veteran was treated 
for sinusitis in January 1995.  No sinus X-ray was taken.  
The sinusitis was treated symptomatically, and resolved.  The 
remainder of the service medical records reveal treatment for 
flu, a viral syndrome, upper respiratory infections (to 
include pharyngitis and bronchitis), and the common cold.  
The records show no further treatment for sinusitis.  The 
veteran's service separation examination was negative for 
sinusitis or any other nasal/sinus disability.  Clinical 
evaluation of the nose and sinuses was normal.  

The first postservice medical evidence reflecting a 
nasal/sinus disorder are VA outpatient records dated in June 
1999 that show diagnosis of rhinosinusitis.  The records 
reflect that the veteran complained chiefly of vascular 
headaches.  Clinical evaluations in June 1999 revealed mild 
bilateral nasal congestion, with a tender left maxillary 
sinus, and X-rays showed opacification in the left maxillary 
antrum, probably representing inflammatory disease, with no 
other significant abnormality.  Treatment included nasal 
inhalers.  A November 1999 outpatient report reflects that 
the veteran was referred to a VA physician because of 
"chronic recurrent right maxillary sinusitis," and 
complaints of chronic headaches "for about one year."  The 
physician stated that a complete head and neck examination 
was essentially normal, and "even the right maxillary sinus 
transilluminated."  There was no evidence of sinusitis.  The 
physician stated that X-rays again showed an opacified right 
maxillary sinus, which the physician considered a large cyst.  
The diagnosis was probable large cyst in the right maxillary 
sinus that can possibly cause headaches.  The physician 
proceeded to perform an antral puncture which revealed 
further evidence of a cyst.  A saline solution was then 
injected into the cyst which caused it to pop, and follow-up 
examination was scheduled to determine if the cyst was gone 
or if there was persistence.  The veteran had no new 
complaints on follow-up evaluation in December 1999, but X-
rays confirmed that the right maxillary sinus was still 
opacified.  The diagnosis was right maxillary retention cyst 
with headaches.  The veteran returned for follow-up 
outpatient treatment in March 2000, and the clinical record 
reflects that he continued to complain of headaches.  X-rays 
showed that the right maxillary sinus was not filled by the 
retention cyst as before.  The diagnosis was right maxillary 
sinus retention cyst, resolved.  VA outpatient records 
through March 2000 contain no reference to the veteran's 
service, and are negative for clinical findings or opinions 
that suggest a relation between a sinus disorder and the 
veteran's service.  Also of record are private medical 
reports dated from June 1995 to March 2000, and those records 
are devoid of clinical findings of a sinus disorder.  

Additional VA outpatient records show a diagnosis of chronic 
sinusitis in January 2001.  On February 2001 clinical 
evaluation, the veteran reported that he was not taking any 
medication for sinusitis.  A March 2001 outpatient record 
includes X-ray findings showing that a right maxillary cyst 
was present, but it remained quite small compared to the X-
rays taken in 1999 and 2000.  The diagnosis was mucoid 
retention cyst, right maxillary sinus, asymptomatic.  The 
veteran was advised that there was no indication for further 
surgical intervention, but that he should call the ear, nose, 
and throat (ENT) clinic if he became symptomatic.  

On VA examination on April 22, 2003 it was noted that the 
claims folder was not available for review in conjunction 
with the examination.  However, "notes on the computer" 
were reviewed; the examiner expressly reported that the 
veteran's history was obtained from the veteran himself.  
Examination resulted in diagnosis of chronic sinusitis of 
both maxillary sinuses.  The examiner opined that "[i]n view 
of the records available and from the history obtained from 
the [veteran] it appears that it is more likely than not that 
the complaints of sinusitis in service were early 
manifestations of the current chronic sinus problems."  

VA examination was again conducted on April 29, 2003, when a 
different physician reported that the claims folder was 
reviewed in conjunction with the examination.  The physician 
stated, "I could not find specific things about the nose and 
sinuses that really meant very much with regard to this 
case."  The examiner noted that he had followed the veteran 
in the ENT clinic for approximately two years, and had 
performed antral taps because of a large cyst in the right 
maxillary sinus.  The examiner expressly reported that 
"there was no chronic sinus disease in the operative 
sinus."  It was also reported that cysts (such as that 
operatively excised from the veteran's right sinus) arise 
from allergic rhinitis, and it is possible that the veteran 
had allergic rhinitis for a long period of time.  Examination 
revealed that the right anterior rhinoplasty was normal, and 
there was no sign of active sinus disease.  The diagnosis was 
status post treatment for allergic rhinitis and a retention 
cyst in the maxillary sinus.  The physician opined "I think 
it is less likely than not that the cyst was related to 
military service.  I do not find chronic sinusitis."  

Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 U.S.C.A. §§ 3.303, 3.304.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the 
chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition, unless it is clearly 
attributable to intercurrent causes.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's precedent, lay observation is competent.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
finding of a diagnosis including the word "chronic."
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The statements and contentions of the veteran describing the 
symptoms of his sinus problems are competent evidence to the 
extent that he can describe what he experienced during and 
subsequent to service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, his assertions regarding a relationship 
between a current sinus condition and service cannot 
establish that such disorder was incurred or aggravated in 
service.  As a layperson, the veteran is not competent to 
medical nexus by his own unsupported opinions.  Id.  

The threshold question that must be resolved in any claim 
seeking service connection is whether the claimant actually 
has the claimed disability.  Without competent evidence (a 
medical diagnosis) of current disability, there is no valid 
claim of service connection for such disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the 
evidence is somewhat conflicting as to whether the veteran 
now has a chronic sinusitis (and, if so, whether such 
disability might be related to his active service, or 
complaints treated therein).  The Board has sought to resolve 
any inconsistencies via a VA examination/medical opinion.  
However, as noted, the veteran has not cooperated, and the 
determination must now be made on the evidence of record.  In 
that regard, treatment records from 1999 and 2000 report both 
diagnoses of sinusitis and also findings that there was no 
sinusitis.  More recently, on VA examination on April 22, 
2003 (when the veteran's claims file was not available and 
the examiner relied extensively on "notes on the computer" 
and history provided by the veteran), chronic sinusitis was 
diagnosed, and the examiner opined that it was related to 
complaints noted in service.  On subsequent examination by 
another physician one week later, the impression was that the 
veteran did not have chronic sinusitis (and that a noted 
sinus retention cyst was unrelated to service).  

Comparing the two opinions, the Board finds the latter more 
probative.  The examiner indicated that the veteran's entire 
claims file (presumably including the earlier opinion as it 
is filed in the claims file) was reviewed and reported 
detailed findings on examination of the veteran.  The 
examiner also indicated a familiarity with the veteran's 
case, as he had followed the veteran in the ENT clinic for 
approximately 2 years.  Consequently, the history considered 
was that clinically documented, rather than merely based on 
the veteran's accounts.  Furthermore, the examiner explained 
the rationale for the opinions provided, including that there 
were no findings of chronic sinusitis, and that the retention 
that was excised from the maxillary sinus was possibly 
related to allergic rhinitis, but was not likely related to 
service.  

Because the April 29, 2003 VA examiner's opinion is more 
probative (and because the veteran has not cooperated with 
VA's attempts to assist the veteran in resolving any 
remaining conflicts in the evidence), the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran has a chronic sinusitis that is related to 
service, and against the claim seeking service connection for 
such disability.  Hence, the claim must be denied.  


ORDER

Service connection for maxillary sinusitis is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


